OPINION OF THE COURT
McKEE, Circuit Judge.
Laurie O’Reilly appeals the district court’s grant of summary judgment in this action that she filed under the Family Medical Leave Act. 29 U.S.C.A. § 2601 et. seq. We will affirm.
Since we write primarily for the parties who are familiar with this ease, we need not repeat the facts or procedural history. O’Reilly claims the District Court erred in dismissing the complaint O’Reilly filed in which she claimed that Rutgers’ insistence on her filing the required Health Care Provider form with a supervisor rather than with a medical professional violated both the FMLA and her right to privacy. The pertinent facts are not disputed.
In its thorough and well reasoned Opinion dated January 19, 2006, the District Court explained why Rutgers was entitled to judgment as a matter of law based upon the undisputed facts. We can add little to that court’s analysis and discussion. Accordingly, we will affirm substantially for the reasons set forth in the aforementioned Opinion of the District Court.